Citation Nr: 0115873	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  98-04 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for right (major) 
rotator cuff tendonitis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran had active military service from October 1980 to 
June 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO 
granted an increased evaluation from 10 to 30 percent for the 
veteran's right (major) rotator cuff tendonitis.  The veteran 
filed a timely appeal with respect to the grant of the 30 
percent evaluation.  

The claim initially came before the Board in September 1999, 
at which time it was remanded for additional evidentiary 
development.  When the case returned to the Board it was 
denied, in a decision issued on March 8, 2001.  On March 26, 
2001, a motion for reconsideration of the March 2001 Board 
decision was filed.  This reconsideration motion was rendered 
moot, inasmuch as the Board has vacated that decision under 
the provisions of 38 C.F.R. § 20.904, in a separate decision.


REMAND

In view of the Board's order vacating the March 2001 
decision, the question of entitlement to an increased 
disability rating for right rotator cuff tendonitis must be 
considered de novo, or, in other words, on a clean slate.  
Review of the procedural history and development of the 
instant appeal persuades the Board that it cannot decide the 
merits of the appellant's reopened claim without prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Thus, in the interest of due process, the case must be 
remanded to the RO to allow the RO to review the evidence on 
a de novo basis, including the additional medical evidence 
submitted in March 2001.

A 30 percent evaluation is currently in effect for right 
(major) rotator cuff tendonitis, under Diagnostic Code (DC) 
5201.  That code is used to evaluate limitation of motion of 
the arm and, under that code, the maximum evaluation 
assignable for impairment of the dominant arm is 40 percent.  
In this case, the veteran primarily contends that an 
extraschedular evaluation is warranted for his right arm 
disability under the provisions of 38 C.F.R. § 3.321, due to 
marked interference with employment.

Under the provisions of 38 C.F.R. § 3.321, where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
then an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or the veteran before the Board, the correct course of action 
for the Board is to identify the issue and remand the matter 
for decision in the first instance by the RO.  Bagwell v. 
Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).

A review of the record reflects that the matter of 
consideration of entitlement of an extraschedular evaluation 
was undertaken by the RO in a June 2000 Supplemental 
Statement of the Case and by the Board in the March 2001 
decision (now vacated).  At both times it was determined that 
entitlement to an extraschedular evaluation was not 
warranted.  

In March 2001, subsequent to the Board's denial of the claim, 
the veteran's representative submitted evidence which 
included VA medical records dated from March to September 
2000.  These records discuss the veteran's right arm 
disability and his employability as a result of that 
disability.  Specifically, the evidence includes an entry 
dated in March 2000 which indicates that the veteran had been 
unable to work since shoulder surgery (performed in September 
1999).  The evidence also included an attending physician's 
statement dated in October 2000, in which it was expressed 
that the veteran was unable to work from February (or 
possibly March) 2000 through an "unknown" date, due to 
conditions identified as a low back disability as well as 
rotator cuff tendonitis.  

Generally, VA is considered to have constructive notice of 
all medical records in the agency's possession, even if 
copies thereof are are not contained in the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  However, in this 
case, the VA medical records dated from March to October 2000 
which were submitted by the veteran and his representative in 
March 2001 were not actually on file at the time of the 
Board's March 2001 denial of the claim (nor had they been 
considered by the RO), although the records pre-dated that 
decision.  Consequently, the Board's March 2001 decision was 
vacated due to a denial of due process, pursuant to 38 C.F.R. 
§ 20.904.  The Board notes that failure to provide the 
veteran an opportunity to have this new evidence considered 
by the RO prior to consideration by the Board would 
constitute a denial of due process of law.  See 38 C.F.R. 
19.31 (2000).  Accordingly, a supplemental statement of the 
case must be furnished to the veteran and his representative, 
in which this newly submitted evidence has been discussed and 
evaluated.

The Board also observes that, with respect to the matter of 
whether an extra-schedular evaluation is warranted as a 
result of marked interference with employment due to the 
veteran's right arm disability, the evidence is not entirely 
clear.  In this regard, the evidence currently on file 
reflects that, during the year or so following right shoulder 
surgery performed in September 1999, the veteran was unable 
to work, as certified by his attending physician in October 
2000.  However, the evidence raises questions as to whether 
the veteran's inability to work was due solely to his right 
arm disability, as a low back disability was also discussed 
in conjunction with that conclusion.  Furthermore, it unclear 
whether the veteran is currently unemployed solely as a 
result of his right arm disability.  

In this regard, the Board must call attention to a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000).  This statute redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See VCAA, supra.  See also Holliday v. Principi, 
14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Of significance, in the present matter, is language in the 
new statute (VCAA) which provides:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. --
(1) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or 
opinion is necessary to make a decision on the 
claim. 

VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5103A(f)) (emphasis added).  

Thus, in this instance, given that the record is unclear with 
respect to the current level of severity of the veteran's 
right arm disability, to include the issue of employability, 
the Board believes the veteran should be scheduled for a 
medical evaluation to assess his present condition.  The 
Board observes that, in the March 2001 motion for 
reconsideration, the veteran's representative specifically 
requested that the case be remanded so that all of the 
pertinent records might be obtained and so that an 
examination could be conducted to assess the current severity 
of the veteran's right arm disability and his employability 
as a result of that disability.  

Accordingly, the claim of entitlement to an increased 
evaluation for right (major) rotator cuff tendonitis is 
REMANDED to the RO for the following action:

1.  The veteran should be contacted and 
asked to identify or submit any 
additional evidence or argument, 
particularly medical evidence, that is 
relevant to his claim of entitlement to 
an increased evaluation for right (major) 
rotator cuff tendonitis.  The veteran 
should be asked to identify any medical 
care providers, VA and non-VA, which have 
evaluated or recently treated him for 
this disability.  Any medical providers 
identified by the veteran should be 
asked, with appropriate authorization 
provided by the veteran, to provide 
complete copies of the pertinent medical 
records.  The RO is specifically 
requested to ensure that VA medical 
records dated from January 2000 forward 
are associated with the claims folder.

2.  The veteran should be scheduled for a 
medical examination to evaluate the 
nature and extent his right arm 
disability, characterized as right 
(major) rotator cuff tendonitis.  Before 
evaluating the veteran, the examiner 
should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  The 
examiner's report should fully set forth 
all current complaints, pertinent 
clinical findings, and diagnoses.  The 
examination report should include range 
of motion findings and should discuss the 
presence of indications of pain as well 
as functional impairment.  Specifically, 
the examiner is requested to opine as to 
whether the right arm disability, alone, 
is productive of interference with 
employment, and if so, in what manner and 
to what extent.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

3.  With regard to the instructions set 
forth above, the veteran is advised of 
his obligation to cooperate by providing 
the requested information to the extent 
possible and by reporting for any 
scheduled examination.  The veteran is 
further advised that his failure to 
cooperate could result in adverse action 
pursuant to 38 C.F.R. §§ 3.158, 3.655.

4.  Following completion of all of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if all requested medical records have not 
been obtained, or the requested 
examination does not include all opinions 
requested, appropriate corrective action 
is to be implemented.

5.  Thereafter, the claim should be 
readjudicated by the RO to include 
consideration of evidence received 
subsequent to the Board's now vacated 
March 8, 2001, decision and consideration 
of the provisions of 38 U.S.C.A. § 3.321.  
The RO should review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC), including notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


